DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 2, 3, 5-21, 23, 24, and 29-35 have been cancelled.  Claims 36 and 37 have been withdrawn.  Claims 43 and 44 are new.  
Claims 1, 4, 22, 25-28, and 38-44 are under examination.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 22, 25-28, and 38-44 are rejected under 35 U.S.C. 103 as being unpatentable over Ungerer et al. (Circ. Res., 2004, 95: e36-e44), view of each Edinger et al. (PGPUB 2015/0118265; priority date 3/15/2012), Burkhart et al. (Blood, 2012, 120: e73-e82), and Kanaji et al. (Mol. Ther., 2012, 20: 625-632).
Ungerer et al. teach a method for producing human and mouse platelets expressing intracellular GFP, the method comprising transducing human and mouse CD34+ progenitor cells and megakaryocytes in culture with a GFP-encoding adenoviral vector (claims 1, 4, and 27); Ungerer et al. teach that the method could be used to express any exogenous protein of interest for evaluating novel therapeutic agents (see Abstract; p. e37, column 1; p. e38, Fig. 1; paragraph bridging p. e41 and e42; p. e42, Fig. 6; p. e43, paragraph bridging columns 1 and 2).  Since culture medium is a pharmaceutically acceptable carrier, the transduced platelets in cultures are a pharmaceutical composition as recited in claim 28.
Ungerer et al. do not teach expressing two different exogenous polypeptides, at least one being expressed on the platelet surface as a fusion with a transmembrane protein (claims 1, 25, 42, and 43) nor do they teach RNA, antibody, enzyme, cytokine, hormone, or receptor (claims 22 and 38-42).  However, as set forth above, Ungerer et al. teach that platelets could express any exogenous protein of interest for evaluating novel therapeutic agents.  Edinger et al. teach that exogenous polypeptides of interest could be expressed on the cell surface as fusions with transmembrane proteins by genetically engineering the cells with a nucleic acid (DNA or RNA) encoding the polypeptide-transmembrane protein fusion.  Edinger et al. teach that the polypeptide of interest could be an antibody, a cytokine, an enzyme, a hormone such as insulin, or an insulin receptor and that the genetically engineered cells expressing such exogenous polypeptides of interest could be used as therapeutic agents (see Abstract; [0004]; [0006]; [0009]; [0011]-[0012] [0018]-[0020]; [0026]; [0037]; [0046]-[0050]-[0051]; [0058]; [0070]-[0073]; [0078]).  Edinger et al. teach that the nucleic acid could encode a second fluorescent polypeptide allowing for the positive selection or the visualization of the genetically-engineered cells (see [0055]).  Thus, modifying Ungerer et al. by using an exogenous nucleic acid encoding both a fluorescent polypeptide and a fusion of a therapeutic polypeptide such as an antibody, a cytokine, an enzyme, a hormone, or a receptor and a platelet transmembrane protein to express the therapeutic polypeptide on the cell surface would have been obvious to one of skill in the art to achieve the predictable result of obtaining a composition suitable for evaluating the therapeutic activity of antibodies, cytokines, enzymes, hormones, or receptors of interest.  One of skill in the art would have found obvious to fuse the therapeutic/fluorescent polypeptides to platelet transmembrane/intracellular proteins known in the prior art to be expressed at copy numbers above 1000 (see Burkhart et al., p. e74, Table 1, paragraph bridging p. e74 and e75; claim 26), with the reasonable expectation that doing so would result of obtaining platelets exhibiting enhanced therapeutic activity, which could be easily selected and further monitored during the evaluation of their therapeutic activity.  With respect to claim 44, since Edinger et al. using an exogenous nucleic acid encoding more than one or more tumor antigens (see [0013]), expressing two different tumor antigens on the platelet surface as fusion with transmembrane proeins would have been obvious to one of skill in the art to achieve the predictable result of obtaining a composition suitable to treat cancer expressing the two different antigens.
Ungerer et al. and Edinger et al. do not teach a lentiviral vector (claim 1).  Kanaji et al.  teach that genetically engineered platelets can be obtained by transducing CD34+ progenitor cells or megakaryocytes with a lentiviral vector to (see Abstract; paragraph bridging p. 625 and 626; p. 630, column 2, last paragraph).  Thus, modifying the Ungerer et al. and Edinger et al. by replacing the adenoviral vector with a lentiviral vector would have been obvious to one of skill in the art to achieve the predictable result of obtaining genetically engineered platelets expressing two different polypeptides, such as a therapeutic polypeptide/fluorescent selection marker or two tumor antigens, where the therapeutic polypeptide or the two tumor antigens are expressed on the platelet surface via fusion with a transmembrane platelet protein.   
Thus, the claimed invention was prima facie obvious at the time of its effective filing date. 

Response to Arguments
4.	The arguments are not found persuasive because they all address the references individually.  Since the rejection is an obviousness-type rejection, none of the references has to teach each and every claim limitation.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633